 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDGOLDEN BELT MANUFACTURING COMPANYandDURHAM,N. C., SPECIALTIES & PAPER PRODUCTS LOCAL UNIONNO. 595, INTERNATIONAL PRINTING PRESSMEN & AS-SISTANTS' UNION OF NORTH AMERICA, A. F. OF L.,Petitioner.Case No.11-RC-594. April 6, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lewis Wolberg,hearing officer.' The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act. z2.The labor organizations involved claim to representcertain employees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section. 9 (c) (1) and Section 2 (6) and (7) of the Act, forthe following reasons:The Petitioner seeks a unit of all employees in the printingdepartment of the Employer's plant. The Intervenor contendsthat the employees sought by the Petitioner are not true crafts-men, and urges that the previous history of collective bargain-ing on a more comprehensive basis makes the existing plant-wide unit the only appropriate unit. The Employer takes noposition as to the appropriate unit.At its Durham plant the Employer manufactures tobacco bags,print cloth, and cigarette labels. 3 It employes, in all, 500 pro-iThe Petitioner's name appears herein as amended at the hearing. Textile WorkersUnion of America, CIO, hereinafter called the Intervenor, intervened on the basis of itscurrent contract.The parties agreed that the record of the testimony and the exhibits introduced at thehearing in Golden Belt Manufacturing Company, Case No. 11-RC-495, held on February5.1953,be incorporated into the record in the instant case, and that there had been nomaterial changes in the Employer's operations since that date.The Intervenor's motion to dismiss the petition on the ground that the Petitioner doesnot have a sufficient showing of interest among employees in its requested unit is denied.Showing of interest is a matter for administrative determination and is not subject to col-lateral attack by the parties. Great Southern Chemical Corporation, 96 NLRB 1013. More-over,we are administratively satisfied that the Petitioner has made an adequate showingof interest in this proceeding.2During the past year the Employer, a New Jersey corporation with its only plant locatedatDurham, North Carolina, received materials valued in excess of $500,000, which wereshipped to it from points outside North Carolina. During the same period the Employershippedmaterials valued in excess of $25,000 to out-of-State points. We find that it willeffectuate the policies of the Act to assert jurisdiction in this case. Federal Dairy Co—Inc.,91NLRB 638; Stanislaus Implement and Hardware Company, Limited, 91 NL12B 618.Chairman Farmer and Member Rodgers join in this decision but are not to be deemed there-by as adopting the Board's past jurisdictional standards as a permanent policy.3A cigarette label is the paper wrapping that encloses a package of cigarettes.108 NLRB No. 35. GOLDEN BELT MANUFACTURING COMPANY165duction and maintenance workers.4The Employerdivides itsmanufacturing operations into 3 main sections:(1)a printcloth mill, with 275 employees; (2) a bag-manufacturing depart-ment, with 125 employees; and (3) a printing department, with100 employees. The print cloth mill is located in one building;the departments are located on different floors of another build-ing, about 300 feet away from the mill. The printing departmentincludes a printing room, a job-press room, and a cuttingroom. Employees in the print cloth mill work under thesupervision of a superintendent.The record does not furtherdisclose their supervision.Employees in the bag-manufacturingand printing departments work under the common, overallsupervision of another superintendent,but each of thesedepartments has separate immediate supervision.The 100 employees in the printing department consist of 16printing pressmen, 4 job pressmen,4 assistant pressmen, 7press helpers,a printing compositor,ahead cutter,11 cutters,3 cutter learners,15 bundlers and straighteners,and a learner,a sweeper,and an undisclosed number of inspectors andpaperhangers. There may also be utility employees in theprintingdepartment, but the record is not entirely clearon this point.The Employer'sprinting pressmen print cigarette labels.The job-pressmen print labels and they also print legendson bags. For the most part, all the pressmen operate pressesof standard design and exercise the usual skills of their craft.The printing compositor sets type by hand. The cutters cutlabels bymachine aftertheyhave been printed on large sheets.The bundlers and straighteners prepare labels for shipment.The inspectors inspect sheets of labels for imperfections inprinting.The paperhangers hang sheets of labels on racks,so that air may be blown through them. The remaining em-ployees in the printing department--the assistant pressmen,the press helpers, the cutter learners,the learner in thebundler and straightener group,and the sweeper- -performthe duties of their respective classifications.The Employer hires most of its workers from sourcesoutside the plant. After the necessary training, the Employerpromotes employees from other classifications to the positionof assistant pressman and thereafter,inmost cases,to thatof pressman. It usually requires about 2 years to train apressman;severalmonths to train a cutter; 2 or 3 months totrain an inspector;and a month or 2 to train a bundler andstraightener.The training periods for the other classificationsin the printing department vary according to the particularclassification involved.The record does not disclose their dura-tion.4The figuresgivenherein areapproximate. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about December 27, 1937, following a consent electionin Case No. 5-R-128,5 the Regional Director certified TextileWorkers Organizing Committee, American Federation ofHosiery Workers, the Intervenor's predecessor, as the ex-clusive collective-bargaining representative of all the Em-ployer's employees, excluding certain categories not im-mediately involved herein. Thereafter, beginning in 1938, theEmployer and the Intervenor or its predecessor entered intocollective -bargaining agreements covering these employees.The last such contract was executed on March 22, 1949, andis effective for 1 year from that date and from year to yearthereafter in the absence of notice. It provides, among otherthings, for common holiday and vacation schedules, grievanceprocedures, and leave privileges for all employees, forseveral areasof seniority in the print cloth mill and in thebag-manufacturing department and a single area of seniorityin the printing department, and for permanent and temporarytransfers of employees from one department to another.Generally, transfers are based on economic grounds ratherthan on interchangeability of skills. There have been sometransfersbetween the bag-manufacturing and printing de-partments.The Employer has a medical program at theplantwhich applies to all its production and maintenanceemployees, including those sought by the Petitioner.It is clear from the foregoing, and the Petitioner in effectconcedes, that many of the employees in the printing depart-ment are not true craftsmen. Under these circumstances,there is no basis for severing that department as a craftgroup.6 Considered as a departmental group, the unit soughtdoes not meet the requirements established by the Boardin the American Potash case for severance of a department. °Accordingly, we find that the printing department may notconstitute an appropriate unit, and, as that is the only unitwhich the Petitioner seeks, we will dismiss the petition.[The Board dismissed the petition.]Member Beeton took no part in the consideration of theabove Decision and Order.5 Not reported in printed volumes of Board Decisions and Orders.6American Potash & Chemical Corporation, 107 NLRB 1418.7See American Potash & Chemical Corporation, supr, at p. 9.